                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Dewey W. Willis Jr.                                                Docket No. 2:15-CR-3-lBO

                                    Petition for Action on Probation

COMES NOW C. Lee Meeks, Jr., U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Dewey W. Willis Jr., who, upon an earlier plea of guilty to
Lacey Act Trafficking Violation, in violation of 16 U.S.C. §§ 3372(a)(l) and 3373(d)(l)(B) and 50 C.F.R.
Parts 697.7(b)(l), (2), (3), and (4), was sentenced by the Honorable Terrence W. Boyle, Chief United States
District Judge, on August 4, 2017, to 60 months probation under the conditions adopted by the court.

On September 29, 2017, the court approved a Petition for Action on Probation ordering the conditions of
supervised release be modified to include drug aftercare and location monitoring was added to the home
confinement program after the defendant tested positive for controlled substances and failed to comply with
the home confinement program.

On November 2, 2017, the court approved a Violation Report agreeing to take no action after the defendant
tested positive for controlled substances. The defendant was referred for further counseling at PORT Health
Services in New Bern, North Carolina.

 On August 15, 2018, the court approved a Violation Report agreeing to hold the violation of a positive drug
 test in abeyance and to take no action on the defendant's financial arrearage. The defendant was allowed
.to continue with substance abuse treatment at PORT Health Services.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On December 21, 2018, the defendant submitted to urinalysis that returned positive for
methamphetamine, marijuana, morphine, oxycodone, and oxymorphone. When confronted with the
violation, the defendant.did not dispute the validity of the drug test results. According to PORT Health
Services, the defendant last attended substance abuse treatment in October 2018, and failed to attend
treatment during November 2018. The defendant reported he attempted to participate in treatment as a walk
in client at PORT during December 2018, but after 3 hours, he was unable to obtain an appointment.

As a result of the positive drug test and Willis' failure to comply '\\jith substance abuse treatment, the
probation officer respectfully recommends the conditions of supervised released be modified to include a
6-day term of custody as a sanction for the violations. Additionally, the defendant has been instructed to
resume substance abuse counseling.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.
Dewey W. Willis Jr.
Docket No. 2:15-CR-3-lBO
Petition For Action
Page2


PRAYING THAT THE COURT WILL ORDER that probation be modified as follows:

   1. The defendant shall be confined in the custody of the Bureau of Prisons for a period of 6 days, as
      arranged by the probation office and shall abide by all rules and regulations of the designated
      facility.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Robert L. Thornton                               Isl C. Lee Meeks, Jr.
Robert L. Thornton                                    C. Lee Meeks, Jr.
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      200 Williamsburg Pkwy, Unit 2
                                                      Jacksonville, NC 28546-6762
                                                      Phone: 910-346-5105
                                                      Executed On: January 8, 2019

                                       ORDER OF THE COURT

Considered and ordered this       ~ day of       ~                       , 2019, and ordered filed and
made a part of the records in the above case.


~AT
Chief United States District Judge
